DETAILED ACTION

The Applicant’s amendment filed on July 14, 2022 was received.  Claim 3 was canceled.  Claims 1-2 and 4-8 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 15, 2022.

Drawings
The objection to the drawings is with drawing because fig. 7 has been suitably labeled.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-8 are withdrawn because the claims have been amended.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of infrared light transmitting material as a constituent material, and the claim also recites the infrared light transmitting material includes at least one of quartz glass, germanium, silicon, zinc sulfide, and zinc selenide, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of compact prosecution, the limitation of the infrared light transmitting material includes at least one of quartz glass, germanium, silicon, zinc sulfide, and zinc selenide will be addressed.

Claim Rejections - 35 USC § 103
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brichard (US 3,088,850) in view of Barten (US 5,130,173).
In regards to claim 1, Brichard teaches a thin film forming apparatus comprising:
	a substrate conveyor comprising rollers (4) which convey sheets (1) (fig. 1-2; col. 7, lines 20-30);
a preheat chamber (8) comprising heating elements (6, heating mechanism) which performs a heating of the sheet (fig. 1-2; col. 7, lines 30-45);
a treatment chamber (9) comprising conduits (12/13) with nozzles (14) (mist sprayer including a nozzle) are connected to an atomizer to emit fine droplets (mist) onto the sheets (fig. 1-2, 11; col. 7, lines 45-55, col. 10, lines 40-60).
Brichard teaches the preheat chamber with heating element is spaced apart and isolated from (separately disposed) the treatment chamber with the nozzles (fig. 2, col. 11, lines 39-50).
Brichard teaches the preheat chamber which provides the heating treatment and the treatment chamber providing the emitting and the deposition of droplets onto the sheets, Brichard teaches where the heating and droplet deposition are consecutively performed (fig. 2; col. 7, lines 35-45).
Brichard teaches the structural elements of the claimed apparatus, where the thin film forming apparatus is capable of the process of a thin film is formed on a front surface (coating on top surface) of the substrate by performing the heating treatment with the heating mechanism and then performing the mist spray treatment with the mist sprayer, while conveying said substrate with said substrate conveying unit as claimed.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
Further regarding claim 1, Brichard does not explicitly teach preheat chamber with infrared lamps.
However, Barten teaches infrared lamps (16) are mounted in a preheat oven 14 (fig. 1; col. 2, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the infrared lamps of Barten onto the preheat chamber of Brichard because Barten teaches it will provide a quick drying effect (col. 2, lines 38-40).
In regards to claim 7, Brichard and Barten as discussed above, where Brichard teaches the preheat chamber (8) which internally accommodate the substrate and heating mechanism and the treatment chamber (9) which internally accommodate the substrate and nozzle which supplies the mist (fig. 1-2; col. 7, lines 30-55).

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brichard and Barten as applied to claims 1 and 7 above, and further in view of Tuttle (US 2006/0096537).
In regards to claim 2, Brichard and Barten as discussed above, but do not explicitly teach the heating mechanism includes first to n-th (n > 2) heating mechanisms to perform first to n-th heating treatments, respectively, and the heating treatment includes the first to n-th heating treatments, the mist spray unit includes first to n-th mist spray units to perform first to n-th mist spray treatments, respectively, and the mist spray treatment includes the first to n-th mist spray treatments, the first to n-th heating mechanisms and the first to n-th mist sprayers are separately disposed from each other and the first to n-th heating treatments and the first to n-th mist spray treatments are not affected by each other, and the first to n-th heating treatments and the first to n-th mist spray treatments are alternately and consecutively performed in order of first to n-th treatments.
However, Tuttle teaches reactor (600) comprising a plurality of heat sources (603/609) (2+ heating mechanisms) that is capable of providing heat treatment and a plurality of evaporative sources (610) (2+ mist spray units) that is capable of providing a coating treatment.
Tuttle teaches the plurality of heat sources and the plurality of evaporative sources are spaced apart linearly (separately disposed) from one another and are capable of the process of performing alternating heating following by coating treatments (fig. 6; para. 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alternating treatments that are linearly spaced apart of Tuttle onto the preheat chamber and treatment chamber of Brichard and Barten because Tuttle teaches it will enable varying deposition environments (para. 11).
In regards to claims 4-6, Brichard, Barten and Tuttle as discussed above, where Tuttle teaches the plurality of heat sources (603/609) apply heat to the substrate (601/602) from a first direction and a second directions where the first direction is direction from a back surface toward said front surface of said substrate, and said second direction is a direction from said front surface toward said back surface of said substrate (fig. 6).
Tuttle teaches the plurality of evaporative sources apply the coating in the first direction and the second direction that is opposite the first direction (fig. 6).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide nozzles in the in the first direction and the second direction that is opposite the first direction for the desired application.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brichard and Barten as applied to claims 1 and 7 above, and further in view of Wada (US 2015/0132972).
In regards to claim 8, Brichard and Barten as discussed above, where Brichard teaches the preheat chamber (8, heating chamber), the treatment chamber (9, film forming chamber) (fig. 1-2, 11; col. 7, lines 30-55).
Brichard and Barten do not explicitly teach the heating mechanism is disposed outside the heating chamber and the heating chamber has an infrared light transmitting material having transmittance for infrared light radiated from said infrared lamp and the infrared light transmitting material includes at least one of quartz glass, germanium, silicon, zinc sulfide, and zinc selenide.
However, Wada teaches a reaction tube (203) is made of a heat-resistant material such as quartz (fig. 1-4, para. 24).  
Wada teaches a second heater (208) which is outside the reaction tube, the second heater may include a resistance heating body and/or a radiation heating body that radiates mid-wavelength infrared towards the substrate (fig. 1-4; para. 68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the infrared heater outside the quartz surface/chamber of Wada onto the preheat and treatment chamber of Brichard and Barten because Wada teaches it will improve manufacturing output (para. 8).

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Brichard discloses a coating technology, and a chemical reaction is not caused at the conductive coatings on the glass sheet.
Brichard, the treatment chamber 9 having nozzles 14 has the electric resistors 6 which is a means of heating.  That is, in the treatment chamber 9, the heating process and the coating process are simultaneously performed.
Brichard does not teach or suggest the features of “a thin film is formed on a front surface of the substrate by performing the heating treatment with the heating mechanism and then performing the mist spray treatment with the mist sprayer, while conveying the substrate with the substrate conveyor, and the heating treatment and the mist spray treatment are consecutively performed” as recited in amended Claim 1.
Barten does not teach or suggest the features of “a thin film is formed on_a front surface of the substrate by performing the heating treatment with the heating mechanism and then performing the mist spray treatment with the mist sprayer, while conveying the substrate with the substrate conveyor, and the heating treatment and the mist spray treatment are consecutively performed” as recited in amended Claim 1.

In response to Applicant’s arguments, please consider the following comments:
In response to applicant's argument that Brichard provides a process where a chemical reaction is not caused at the conductive coatings on the glass sheet, please note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art combination of Brichard and Barten teach the structure is capable of performing the intended use as claimed.
Brichard teaches a preheat chamber (8) comprising heating elements (6), which in view of Barten, address applicants’ claimed heating mechanism.  Though Brichard teaches heating elements (6) adjacent to the nozzles (14), the claim has the open-ended "comprising" language, which allows for other elements.  The claim or the specification do not explicitly exclude heating elements adjacent to the nozzles.  
In response to applicant's argument that “a thin film is formed on a front surface of the substrate by performing the heating treatment with the heating mechanism and then performing the mist spray treatment with the mist sprayer, while conveying the substrate with the substrate conveyor”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Brichard teaches a preheat chamber is positioned upstream nozzles such that the sheets which are moved along substrate conveyor comprising rollers (4), are first exposed to heat within the preheat chamber and then the sheets are moved to the treatment chamber, where droplets from the nozzles are deposited.  With regards to the treatments that are consecutively performed, as Brichard teaches the preheat chamber and the treatment chamber are adjacent to one another, the disclosed apparatus is capable of the intended use heat treatment followed by mist spray treatment.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Brichard teaches the argued elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717